Citation Nr: 0706106	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Unknown


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The veteran originally filed a notice of disagreement with 
respect to the following issues: entitlement to increased 
ratings for osteoarthritis of the lumbar spine, diabetes 
mellitus, hypertensive cardiovascular disease, and 
hypertensive/diabetic retinopathy; and entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or by reason of being housebound.  In 
correspondence dated in October 2004, the veteran withdrew 
all claims except for the claim of entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or by reason of being housebound. 
 
The veteran testified before the undersigned Veteran's Law 
Judge at a videoconference hearing in January 2005; a 
transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran does not have a single disability rated at 
100 percent.

3.  The veteran's service-connected disability has rendered 
him unable to independently perform daily functions of self-
care and to protect himself from the hazards and dangers 
incident to his daily environment.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance have been approximated.  
38 U.S.C.A. §§ 1114(l), 1502(b) and (c) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 
The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(c) (2006).

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in December 2003, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to special monthly compensation for aid 
and attendance or by reason of being housebound.  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

The RO also asked that the veteran send any medical reports 
in his possession, or to give enough information about his 
records so that the RO could request them on his behalf.  The 
Board finds that this statement, when read in the context of 
the letter in its entirety, adequately conveyed the essence 
of the regulation and had the same effect as if the RO had 
requested that the veteran send "any evidence in his 
possession."  38 C.F.R. §§ 3.159(c) (2006).  Thus, the Board 
finds that this requirement has been satisfied.

In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for his service connected 
disabilities.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  As explained more fully below, the 
Board is granting the veteran's claim for special monthly 
compensation based on need for aid and attendance of another 
person.  Thus, the disability rating issue is rendered moot.  
Regarding the effective date issue, the RO will have the 
opportunity to provide the appropriate notice to the veteran 
prior to assigning the effective date.  At this time, the 
omission of this notice has resulted in no prejudice.  

In regard to VA's duty to assist, from a review of the 
record, it appears that the RO has fulfilled that duty as 
well.  No further discussion is necessary, however, because 
the Board is granting the veteran's claim.  Accordingly, the 
Board will proceed with appellate review.

Legal Criteria

The veteran claims entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound due to his 
service-connected disabilities. 

Special monthly compensation at the aid and attendance rate 
is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2006).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  38 C.F.R. 
§ 3.352(a) (2006).  "Bedridden" will be a proper basis for 
the determination, and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2006).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and in addition:  (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of his service-connected disabilities to 
his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.350(i) (2006).

Analysis

The veteran is currently service-connected for the following 
disabilities: hypertensive cardiovascular disease (rated as 
60	percent disabling), osteoarthritis of the lumbar spine 
(rated as 40 percent disabling), peripheral neuropathy of the 
right upper extremity (rated as 40 percent disabling), 
peripheral neuropathy of the left upper extremity (rated as 
30 percent disabling), diabetes mellitus (rated as 20 percent 
disabling), peripheral neuropathy of the right lower 
extremity (rated as 20 percent disabling), peripheral 
neuropathy of the left lower extremity (rated as 20 percent 
disabling), bilateral hearing loss (rated as 20 percent 
disabling), and hypertensive/diabetic retinopathy (rated as 
zero percent disabling).

The veteran is not entitled to special monthly compensation 
based on total disability plus 60 percent or by being 
permanently housebound.  38 U.S.C.A. § 1114(s) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.350(i) (2006).  Special monthly 
compensation on this basis requires at least one disability 
rated as 100 percent disabling.  Although the veteran has 
combined disabilities totaling 100 percent, the highest 
single disability is rated as only 60 percent disabling.  For 
this reason, special monthly compensation is not warranted 
under 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2005). 

The Board finds, however, that entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person is warranted.  Although the evidence fails 
to show that the veteran has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, is blind 
in both eyes, or is permanently bedridden, the criteria for 
showing factual need of regular aid and attendance is shown.  
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350(b), 
3.352(a) (2006).  

A report of a VA aid and attendance or housebound 
examination, dated in June 2004, showed that the veteran was 
able to raise his hands overhead, feed himself, and manage 
his own financial affairs.  The veteran reported to the 
examiner, however, that he sometimes needed help changing 
clothes, performing toileting, and taking a bath.  The 
veteran's statements to the examiner were confirmed in a 
statement from C.C.D., an individual claiming to be the 
veteran's live-in aid.  In a statement dated in September 
2004, C.C.D. explained that she had been providing living 
assistance to the veteran since January 1988.  C.C.D. 
explained that she had to bath and dress the veteran and 
assist him in toileting because his service-connected 
disabilities rendered him unable to do so on his own.  She 
also explained that she had to prepare meals for him. 

The evidence also shows that the veteran needs assistance on 
a regular basis to protect him from the hazards or dangers 
incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2006).  The June 2004 VA examination report, the statement 
from C.C.D., and the veteran's own videoconference testimony 
showed that the veteran was unable to ambulate beyond the 
confines of his residence without assistance.  The VA 
examination report reflected that the veteran visited his 
fishpond regularly, but the evidence shows that the pond was 
right beside the house.  Thus, the veteran's ability to visit 
the pond daily does not necessarily show that he could travel 
beyond the confines of his home without assistance.  In her 
statement, C.C.D. described the fishpond's proximity to the 
veteran's house and argued that the two were part of the same 
compound.  The veteran also submitted photographs depicting 
an enclosed pond next to a house.  These photographs 
confirmed that the pond was part of the same compound.  

A transcript of the veteran's videoconference hearing, dated 
in January 2005, showed that he testified that he was unable 
to drive and rarely left his house.  When he did leave his 
house, he claimed that he needed assistance.  The VA 
examination report confirmed these statements as it reflected 
that the veteran was in fact accompanied by a family member 
on that day and that the veteran reported that they traveled 
by taxi. 

The Board is mindful that not every single criterion to be 
considered for aid and attendance based on need has been 
shown.  Nonetheless, the Board finds that the disability 
picture presented is one showing a regular need for aid and 
attendance.  It is apparent that the veteran would be unable 
to perform the necessary daily functions of life without an 
assistant, and to do so, would be hazardous.  For these 
reasons, the Board finds that the criteria for special 
monthly compensation based on the need for regular aid and 
attendance have been approximated.  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is granted.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


